Citation Nr: 1736357	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension beyond November 1, 2011 of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbosacral strain with residuals, disk herniation.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain with residuals, disk herniation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to July 1974 and from June 1977 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2011, the RO assigned a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbosacral strain with residuals, disk herniation, from July 1, 2011 to November 1, 2011.  In August 2013, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The Board notes that the issues of entitlement to an increased rating for service-connected left shoulder strain with bursitis, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and entitlement to service connection for sleep apnea are addressed in another Board decision being issued simultaneously with a different docket number.

The issue of entitlement to service connection for a thoracic spine disability as secondary to service-connected lumbosacral strain with residuals, disk herniation has been raised by the record in an August 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Similarly, the issue of entitlement to an evaluation higher than 40 percent for service connected lumbosacral strain with residuals was raised by the record in a November 2015 statement, but has not been adjudicated by the AOJ.  Therefore, as the Board does not have jurisdiction over these issues, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, post-operative residuals of the July 2011 surgery related to service-connected lumbosacral strain with residuals, disk herniation necessitated convalescence to December 1, 2011.

2.  Resolving all reasonable doubt in favor of the Veteran, the most probative evidence establishes that the Veteran's cervical spine disability was caused by or the result of his service-connected lumbar spine disability


CONCLUSIONS OF LAW

1.  The criteria for an extension to December 1, 2011, but no longer, for a temporary total evaluation based on convalescence for surgery related to service-connected lumbosacral strain with residuals, disk herniation have been met.  38 U.S.C.A. §§ 1155; 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Extension of a Temporary Total Evaluation for Convalescence

Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total evaluation, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the application of a body cast, a necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b).

The Court has determined that a veteran's incapacity to work after surgery must be taken into account with respect to showing a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In determining whether an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 is warranted, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In December 2011, the RO assigned a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery related to service-connected lumbosacral strain with residuals, disk herniation, from July 1, 2011 through November 1, 2011.  The Veteran argues that his temporary 100 percent evaluation should be extended.

A Report of General Information dated May 25, 2011 reflects that the Veteran called the RO to report that he was scheduled to have back surgery on July 1, 2011, which would be conducted by Dr. T.S. through the Biloxi VA Medical Center.  The Veteran further reported that Dr. T.S. suggested a recovery time of approximately 4 months.  Finally, the Veteran indicated that his back surgery was scheduled to be conducted at a facility contracted through VA.

Treatment records from the Pensacola VA Outpatient Clinic dated July 1, 2011 reflect that the Veteran was referred to the Ocean Springs Hospital for a lumbar fusion.  No other medical evidence regarding the Veteran's surgery is of record.

Based on the foregoing evidence of record, the Board finds that an extension of the Veteran's temporary total evaluation under 38 C.F.R. § 4.30 to December 1, 2011 is warranted.  Here, the Veteran initially reported that the physician who was to be conducting his back surgery suggested a recovery time of approximately 4 months.  As the Veteran was assigned a temporary total evaluation for a period of 3 months for convalescence from July 1, 2011 through November 1, 2011, an extension to December 1, 2011 would provide the Veteran with the 4 months of recovery.

The Board has considered whether an extension beyond December 1, 2011 would be appropriate in this case.  However, in this case, there is no medical evidence of record to suggest that the Veteran's period of recovery would, or in fact did, extend past a period of 4 months.  Specifically, the medical evidence of record does not contain pertinent information, such as a surgical report from Ocean Springs Hospital or other medical documentation from a physician supporting the Veteran's actual admission dates.  The Board notes that the Veteran has not identified, nor has he authorized VA to obtain, any relevant records that have not been associated with the claims file.  The Board observes that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (finding that VA's duty to assist is not a one-way street).  Additionally, while the Veteran has complained of worsening symptoms with respect to his lumbar spine disability, the Board restored his 40 percent disability rating in a prior decision, which ultimately contemplates the severity and symptomatology of his service-connected lumbosacral strain with residuals, disk herniation.  Finally, as the issue of entitlement to a TDIU will be addressed in a separate Board decision being issued simultaneously with a different docket number, the Board concludes that an extension beyond December 1, 2011 would not be appropriate.

Therefore, in light of the above, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that an extension to December 1, 2011, but no longer, for a temporary total evaluation under 38 C.F.R. § 4.30 for surgery related to service-connected lumbosacral strain with residuals, disk herniation, is warranted.

III.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

IV.  Service Connection for a Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability, as secondary to service-connected lumbosacral strain with residuals, disk herniation.  Specifically, he contends that his current disability is a due to his lumbar spine disability, and other pertinent associated service-connected disabilities, which have led to a decrease in his proprioception and balance, and has directly resulted in falls resulting in injury to his cervical spine.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the Veteran's cervical spine disability was caused by or the result of his service-connected lumbar spine disability and, therefore, the appeal will be granted.

The Board will begin by addressing secondary service connection.

As noted above, the first element of secondary service connection requires medical evidence of a current disability.  Here, the Veteran has a current diagnosis of spinal stenosis of the cervical spine.  See, e.g., Dr. R.N. October 2013 Statement.  Thus, the Veteran has satisfied the first element of secondary service connection.

As previously mentioned, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for lumbosacral strain with residuals, disk herniation.  Therefore, the Veteran has satisfied the second element of secondary service connection.

As stated above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.

A December 2012 Emergency Provider Report reflects that the Veteran sustained a fall while in the bathtub.  The medical record indicates that his wife "was in another room and heard 'boom' - found husband lying on the bathroom floor - awake, but complaining of back pain."  The Veteran denied other injury.

In October 2013, the Veteran's private physician, Dr. R.N., submitted a statement reflecting that the Veteran had been a patient since September 2012.  Dr. R.N. indicated that the Veteran has an established diagnosis of spinal stenosis of the cervical and lumbar region and pain in both shoulders.  Dr. R.N. further indicated that the Veteran also has neuropathy related to his spinal injuries which decreases his proprioception and balance, and would subject him to having more risk of falls or easily being tripped.  Dr. R.N. noted that his most recent fall was in the shower in December 2012.  Dr. R.N. stated that the Veteran has had prior back surgery and has sustained multiple falls in the past sustaining injury to his cervical spine.

The Board notes that Dr. R.N.'s October 2013 medical opinion is highly probative, as it represents the conclusion of a medical professional, and is supported by an explanation informed by review of the pertinent medical history and prior clinical findings made on examination.  There is no indication that Dr. R.N. was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.

Based on the foregoing evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence of record supports a finding that the Veteran's cervical spine disability was caused by or the result of his service-connected lumbar spine disability.  The evidence of record reflects that the Veteran's lumbar spine disability, and other pertinent associated service-connected disabilities, has led to a decrease in his proprioception and balance, and has directly resulted in falls resulting in injury to his cervical spine.

There can be no doubt that further inquiry can be undertaken with a view towards development of the claim.  However, in this regard, the Board recognizes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claims.  See Mariano v. Principi. 17 Vet. App. 305, 312 (2003).  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence establishes that the Veteran's cervical spine disability was caused by or the result of his service-connected lumbar spine disability and, thus, his claim of entitlement to service connection for a cervical spine disability is granted.


ORDER

1.  Entitlement to an extension to December 1, 2011, but no longer, for a temporary total evaluation based on convalescence for surgery related to service-connected lumbosacral strain with residuals, disk herniation is granted, subject to the laws and regulations governing the payment of monetary benefits.

2.  Entitlement to service connection for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


